DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Fei (USPN 2014/0361 147-cited by the Applicant) discloses a physiological measurement device (figures 1-2, 5A) comprising: plurality of light emitting diodes configured to emit light proximate a wrist of a user (elements 232 figure 2, [(0041]); an optical transmission material is configured to be positioned between the plurality of light emitting diodes and a tissue measurement site (lens 234 figure 5A, [(0041]-[0042]), wherein the optical transmission material is configured to redirect at least a portion of the light emitted from plurality of light emitting diodes to shape an output pattern by which the emitted light is directed toward the tissue of the user ([0041]-[0043]); a plurality of detectors configured to detect the light after attenuation by tissue, the plurality of detectors further configured to output a signal responsive to the detected light (optical detectors 240 figures 2, 5A, [0025], [0041], [0058]); a light block between the one or more emitters and the plurality of detectors and configured to prevent at least a portion of the light emitted from the one or more emitters from reaching the detector without first reaching the tissue (barrier 520 figures 5A, [0042], [0064]); and a processor configured to receive and process one or more signals responsive to the outputted signal and determine a physiological parameter of the user responsive to the one or more signals ([0032],[0049]-[0051]). However, Fei fails to disclose a first layer comprising glass beads, the first layer configured to be positioned between the emitter and the tissue of the user’s finger when the pulse oximetry sensor is in use, wherein the first layer is further configured to spread the light emitted by the emitter before the emitted light reaches the tissue and define a surface area shape by which the spread light is distributed onto the tissue, and a second layer comprising glass beads, the second layer positioned between the detector and the detector filter, wherein the second layer is configured to pass the at least the portion of the light that passes through the detector filter to the detector, in combination with remaining claimed limitations. Scharf (USPN 5,830,137-cited by the Applicant) discloses a physiological measurement device (figures 3, 5) comprising: plurality of light emitting diodes configured to emit light proximate a wrist of a user (elements 13 and 15 figure 3, Col.8 lines 29-50); an optical transmission material positioned between the plurality of light emitting diodes and a tissue measurement site, wherein the optical transmission material is configured to redirect at least a portion of the light emitted from plurality of light emitting diodes to shape an output pattern by which the emitted light is directed toward the tissue of the user (elements 16 and 18 figures 3 and 6, discrete lenses to focus radiant energy from the LEDs onto the skin, Col.8 lines 51 -64); a detector configured to detect the light after attenuation by tissue, the detector further configured to output a signal responsive to the detected light (Col.8 lines 29-65, photodiode 26 figure 3); a light block between the one or more emitters and the detector and configured to prevent at least a portion of the light emitted from the one or more emitters from reaching the detector without first reaching the tissue (light shield 87 figure 6, Col.8 lines 45-50); and a processor configured to receive and process one or more  signals responsive to the outputted signal and determine a physiological parameter of the user responsive to the one or more signals (processor 30 figure 1, Col.5 lines 15-60, Col.8 lines 40-66). However, Scharf fails to disclose a first layer comprising glass beads, the first layer configured to be positioned between the emitter and the tissue of the user’s finger when the pulse oximetry sensor is in use, wherein the first layer is further configured to spread the light emitted by the emitter before the emitted light reaches the tissue and define a surface area shape by which the spread light is distributed onto the tissue, and a second layer comprising glass beads, the second layer positioned between the detector and the detector filter, wherein the second layer is configured to pass the at least the portion of the light that passes through the detector filter to the detector, in combination with remaining claimed limitations, in combination with remaining claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791